Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims #1-8 and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/22/22.

Applicant's election with traverse of restriction of group I claims 1-8 and Group II claims 9-14 in the reply filed on 04/22/22 is acknowledged.  The traversal is on the ground(s) that traverse on the ground that a search of the recitations of claims 9-14 will necessarily search the elements of at least claims 1-8, and thus the restriction requirement between at least claims 1-8 and claims 9-14 is improper.  This is not found persuasive because;

The Examiner notes that the hydrocarbon construction of the Group claims would warrant a search in CPC group C10M 107/02 and the Group II claims would require a search in CPC H01L21/02348 or H01L21/02167 areas. For these reasons, the Examiner takes the position that the two groups not only represent to different inventions but would require searches in different areas.
The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/15/22 was filed before the final action on the case.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim #9, the phrase "about 3000 C" and “about 206” renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "about 3000 C" and “about 206”) thereby rendering the scope of the claim(s) .  See MPEP § 2173.05(b).

Regarding claim #10, the phrase "about 5%" and “about 2 %” renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "about 5%" and “about 2 %”), thereby rendering the scope of the claim(s).  See MPEP § 2173.05(b).

Regarding claim #11, the phrase "about 4%" and “about 3.5 %” renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by 4%" and “about 3.5 %”), thereby rendering the scope of the claim(s).  See MPEP § 2173.05(b).
 
Regarding claim #13, the phrase "about 10 vol %" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "about 10 vol %"), thereby rendering the scope of the claim(s).  See MPEP § 2173.05(b).

Regarding claim #14, the phrase "about 10 GPa" and “about 2 GPa” renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "about 10 GPa" and “about 2GPa”), thereby rendering the scope of the claim(s).  See MPEP § 2173.05(b).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim #9-14, are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., (U.S. Pub. No, 2002/0098684), hereinafter referred to as "Li", and in view of Lei et al., (U.S. Pub. No. 2020/0247830 A1), hereinafter referred to as "Lei".

Li shows, with respect to claim #9, a semiconductor processing method comprising: flowing deposition precursors  (carbon, silicon and oxygen) (paragraph 0017) into a substrate processing region of a semiconductor processing chamber (paragraph 0008), wherein the deposition precursors comprise a silicon- carbon-and-oxygen-containing precursor (paragraph0017); generating a deposition plasma from the deposition precursors within the substrate processing region; depositing a silicon-carbon-and-oxygen-containing material on a substrate from plasma effluents of the deposition plasma (paragraph 0009, 0017), wherein the substrate is characterized by a temperature of less than or about 3000 C during the deposition of the silicon-carbon-and- oxygen-containing material (paragraph 0021).

Li substantially shows the claimed invention as listed above. 
Li fails to show, with respect to claim #9, a method wherein exposing the as-deposited silicon-carbon-and-oxygen-containing material to ultraviolet light, wherein the exposed silicon-carbon-and-oxygen-containing material is characterized by a dielectric constant less than or about 2.6. 

Lei teaches, with respect to claim #9, a method wherein exposing the as-deposited silicon-carbon-and-oxygen-containing material to ultraviolet light (paragraph 0162), wherein the exposed silicon-carbon-and-oxygen-containing material is characterized by a dielectric constant less than or about 2.6 (paragraph 0191, 0192). 

The Examiner notes that Lei does not state explicitly that the dielectric layer is less than 2.6. However, the Examiner takes the position that Lei shows a method of lowering the dielectric constant where it is envisioned that films having other dielectric constants (e.g., higher or lower) can be formed depending upon the desired end-use of the film and that the process improves thermal stability. It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #9, a method wherein exposing the as-deposited silicon-carbon-and-oxygen-containing material to ultraviolet light, wherein the exposed silicon-carbon-and-oxygen-containing material is characterized by a dielectric constant less than or about 2.6, into the method of Li, with the motivation this improves film thermal stability and experiences less damage during an O2 plasma treatment, as taught by Lei.

Li substantially shows the claimed invention as shown in the rejection above. 

Li fails to show, with respect to claim #10, a method wherein the as-deposited silicon-carbon-and-oxygen-containing material is characterized by greater than or about 5% hydrocarbon groups, and the exposed silicon-carbon-and-oxygen-containing material is characterized by less than or about 2% hydrocarbon groups.

Lei teaches, with respect to claim #10, a method wherein a silicon, oxygen and carbon precursor (paragraph 0075) has a controlling percentage of silicon, carbon, oxygen and hydrogen by varying the amount of TSA and tDMAS mixtures are used to create the final mixtures/percentage of the precursors (paragraph 00105).

The Examiner notes that Lei does not state the explicit percentage of elements stated in the present claim language. However, the Examiner takes the position that Lei indeed teaches` a method of controlling the mixtures to obtain a desired percentage of elements to obtain a desired precursor compound. Furthermore, the Examiner has not found a specific procedure, within the  present specifications or claim language, that departs from Lei’s method of combining compounds. Thus, the Examiner take the position that Lei discloses a method of arriving at the claimed invention except for stating a specific percentage. It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the mixtures taught by Lei to arrive at a specific element, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re A11er, 105 USPQ 233. -It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #10, a method wherein the as-deposited silicon-carbon-and-oxygen-containing material is characterized by greater than or about 5% hydrocarbon groups, and the exposed silicon-carbon-and-oxygen-containing material is characterized by less than or about 2% hydrocarbon groups, into the method of Li, with the motivation this allows for the controlling of the densities of the deposited layers and therefore their electrical characteristics, as taught by Lei.

Li fails to show, with respect to claim #11, a method wherein the as-deposited silicon-carbon-and-oxygen-containing material is characterized by a methyl incorporation less than or about 4%, and the exposed silicon-carbon-and-oxygen-containing material is characterized by a methyl incorporation of greater than or about 3.5%.

Lei teaches, with respect to claim #11, a method wherein a silicon, oxygen and carbon precursor (paragraph 0075) has a controlling percentage of silicon, carbon, oxygen and hydrogen by varying the amount of TSA and tDMAS mixtures are used to create the final mixtures/percentage of the precursors (paragraph 00105).

The Examiner notes that Lei does not state the explicit percentage of elements stated in the present claim language. However, the Examiner takes the position that Lei indeed teaches a method of controlling the mixtures to obtain a desired percentage of elements to obtain a desired precursor compound. Furthermore, the Examiner has not found a specific procedure, within the present specifications or claim language, that departs from Lei’s method of combining compounds. Thus, the Examiner take the position that Lei discloses a method of arriving at the claimed invention except for stating a specific percentage. It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the mixtures taught by Lei to arrive at a specific element, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re A11er, 105 USPQ 233. It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #11, a method wherein the as-deposited silicon-carbon-and-oxygen-containing material is characterized by a methyl incorporation less than or about 4%, and the exposed silicon-carbon-and-oxygen-containing material is characterized by a methyl incorporation of greater than or about 3.5%, into the method of Li, with the motivation this allows for the controlling of the densities of the deposited layers and therefore their electrical characteristics, as taught by Lei.

Li fails to show, with respect claim #12, a method wherein the silicon-carbon-and-oxygen-containing precursor comprises at least one vinyl group.

Lei teaches, with respect claim #12, a method wherein the silicon-carbon-and-oxygen-containing precursor comprises at least one vinyl group (paragraph 0073)

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect claim #12, a method wherein the silicon-carbon-and-oxygen-containing precursor comprises at least one vinyl group, into the method of Li, with the motivation that the vinyl group provides good reactive conditions for Si-H bonding, as taught by Lei.


Li fails to state explicitly, with respect claim #13, a method wherein the as-deposited silicon-carbon-and-oxygen-containing material is characterized by a porosity of less than or about 10 vol.%.
Li teaches, with respect claim #12, a method wherein deposition precursors comprise a silicon- carbon-and-oxygen-containing precursor (0009, 0017 and 0021).

The Examiner notes that Li fails to state the porosity of the silicon-carbon-oxygen material. However, the Examiner takes the position that the method of producing the claimed material is the same method as that taught by Li. Furthermore, the Examiner cannot find in the present specification nor claim language where the it shown a method of producing the claimed precursors that departs from the method taught by Li. The Examiner notes, "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.").

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect claim #13, a method wherein the as-deposited silicon-carbon-and-oxygen-containing material is characterized by a porosity of less than or about 10 vol.%, to produce the claimed porosity using the method as taught by Li.

Li shows, with respect to claim #14, a method of forming a silicon-and-carbon-containing material, the method comprising (paragraph 0017) into a processing region of a semiconductor processing chamber (paragraph 0017), forming a plasma within the processing region of the silicon-oxygen-and-carbon- containing precursor (paragraph 0017), and depositing a silicon-and-carbon-containing material on the substrate (paragraph 0020),

The Examiner takes the position that Li does not explicitly state that the material is characterized by a Young's modulus of greater than or about 10 GPa, and a hardness of greater than or about 2 GPa. However, the Examiner notes that Li produces the same desired layer, by the same methods and using the same material elements to produce a layer equivalent to that described in present claim language. Furthermore, the Examiner cannot find in the present specification nor claim language where the it shown a method of producing the claimed precursors that departs from the method taught by Li. The Examiner notes that "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #14, wherein the material is characterized by a Young's modulus of greater than or about 10 GPa, and a hardness of greater than or about 2 GPa, with the motivation that all the expected characteristics/advantages required by the present claim would be provided.


EXAMINATION NOTE
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683 (Email Address, Andre.Stevenson@USPTO.GOV).  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andre’ Stevenson Sr./
Art Unit 2816
04/28/2022

/JULIO J MALDONADO/Supervisory Patent Examiner, Art Unit 2898